DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites the limitation “The input device of claim 9, further comprising a force sensor positioned within the body and configured to detect the shift of the nosepiece with respect to the body”, which appears to be typographic error.  To the best understanding of Examiner, the limitation should be part of a missing claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 depends on non-exist claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (US 2016/0349865).
Regarding claim 1, Arai teaches a stylus (Abstract; Figs. 9-11: position pointer 1b) comprising: 
a body (Figs. 9, 11: housing 2); 
a signal line (Figs. 9, 11: inherent signal line, not shown, connecting core body 3 and signal transmission section according to [0058]; [0058]: “the position pointer 1b has a signal transmission section or circuit (not depicted) that need not have a reception function rather than the signal exchange section 5. Transmission of signals by the signal transmission section may be conducted not via the coil 15 but via the core body 3 that serves as an antenna. Therefore, the core body 3 of the position pointer 1b may be made, for example, of a metallic or other material suited for use as an antenna”) extending from within the body; 
a nosepiece (Figs. 9, 11: elastic section 6) removably coupled to the body and configured to shift with respect to the body in response to an applied force ([0059]: “The position pointer 1b may be configured in the same manner as the position pointer 1a in all other respects”; [0063]: “the information acquisition section 40b also serves as the writing pressure detection section 4 (refer to FIG. 3B)”; Examiner’s Note: the structural relationship of writing pressure detection section 4 and core body 3 shown in Fig. 3B is the same for both position pointer 1a and position pointer 1b, which allows for movement of elastic section in response to an applied force as descried in paras. [0035]-[0038]); 
a force sensor (Fig. 3B: writing pressure detection section 4; [0059]: “The position pointer 1b may be configured in the same manner as the position pointer 1a in all other respects.”) positioned within the body and configured to detect the shift of the nosepiece with respect to the body; and 
an electric field generator (Fig. 9: core body 3; Fig. 11: core body 3 and pen tip 7 integrated as a whole; [0058]: “Transmission of signals by the signal transmission section may be conducted not via the coil 15 but via the core body 3 that serves as an antenna”) positioned within the nosepiece and configured to produce an electric field based on a signal from the signal line ([0058]).

Regarding claim 9, Arai teaches an input device (Abstract; Figs. 9-11: position pointer 1b) comprising: 
a body (Figs. 9, 11: housing 2); 
a signal line (Figs. 9, 11: inherent signal line, not shown, connecting core body 3 and signal transmission section according to [0058], i.e., “the position pointer 1b has a signal transmission section or circuit (not depicted) that need not have a reception function rather than the signal exchange section 5. Transmission of signals by the signal transmission section may be conducted not via the coil 15 but via the core body 3 that serves as an antenna. Therefore, the core body 3 of the position pointer 1b may be made, for example, of a metallic or other material suited for use as an antenna”) extending from within the body; and 
a nosepiece (Figs. 9, 11: elastic section 6) removably coupled to the body and configured to shift with respect to the body in response to an applied force ([0059]: “The position pointer 1b may be configured in the same manner as the position pointer 1a in all other respects”; [0063]: “the information acquisition section 40b also serves as the writing pressure detection section 4 (refer to FIG. 3B)”; Examiner’s Note: the structural relationship of writing pressure detection section 4 and core body 3 shown in Fig. 3B is the same for both position pointer 1a and position pointer 1b, which allows for movement of elastic section in response to an applied force as descried in paras. [0035]-[0038]), the nosepiece comprising: 
an electric field generator (Fig. 11: integrated core body 3, step S and pen tip 7 as a whole reading on an electric field generator; [0058]: “Transmission of signals by the signal transmission section may be conducted not via the coil 15 but via the core body 3 that serves as an antenna”) forming a bulb end (Fig. 11: main body portion 7a) and a root end (Fig. 11: step S at a connection area between the pen tip chip 7 and the core body 3) opposite the bulb end and oriented toward the body, the root end being exposed within the nosepiece to contact the signal line; and 
a structural layer (Fig. 11: packing section 6e) formed against the bulb end and surrounding the root end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2016/0349865) in view of Ho et al. (US 2015/0378456).
Regarding claim 2, Arai teaches the stylus of claim 1, further comprising a control board (Fig. 10: controller 40; [0061]) electrically coupled to the force sensor  ([0063]: “the information acquisition section 40b also serves as the writing pressure detection section 4 (refer to FIG. 3B)”; Figs. 3B, 10A)and the electric field generator ([0058]; Fig. 10A). 
Arai does not further teach: the control board positioned at least partially within an electromagnetic shield that is coupled to the force sensor.
However, it is not new in the related art including an electromagnetic shield in a stylus to reduce noise influence on the performance of the stylus.
Ho, for instance, teaches in Figs. 1A-1B a stylus comprising a control board (Fig. 1A: control board 114) positioned at least partially within an electromagnetic shield (Fig. 1B: upper shielding 107a and lower shielding 107b collectively forming an electromagnetic shield) that is coupled to a force sensor (Figs. 1A-1B: force sensor 110 coupled to control board 114 that is coupled to metallic tip cover 106 that is coupled to upper shielding 107a and lower shielding 107b; [0014]-[0015]; Examiner’s Note: upper shielding 107a and lower shielding 107b as a whole are at least indirectly coupled to force sensor 110).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Ho’s teaching to Arai’s technique adding an electromagnetic shield to shield signals of the control board and the force sensor of Arai’s stylus to reduce signal noise to/from the stylus.

Regarding claim 8, Arai does not further teach the stylus of claim 1, wherein the signal line is surrounded by an electromagnetic shield.
However, it is not new in the related art including an electromagnetic shield to surround signal lines in a stylus to reduce noise influence on the performance of the stylus.
Ho, for instance, teaches in Figs. 1A-1B a stylus including an electromagnetic shield (i.e., upper shielding 107a and lower shielding 107b) to surround signal lines in the stylus.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Ho’s teaching to Arai’s technique adding an electromagnetic shield surrounding the signal line of Arai’s stylus to reduce signal noise to/from the stylus.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2016/0349865) in view of Harley et al. (US 2012/0327042).
Regarding claim 14, Arai teaches the input device of claim 9, wherein: 
the electric field generator is a first electric field generator (Fig. 11: integrated core body 3, step S and pen tip 7 as a whole reading on first electric field generator).
Arai does not further teach the stylus further comprises a second electric field generator.
However, it is not new in the related art using a second electric field generator.
Harley, for instances, teaches in Fig. 4 a stylus comprises a second electric field generator, i.e., ring electrode 416.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Harley’s technique with Arai’s technique, adding a ring electric field generator to Arai’s stylus to enable determination of the stylus’s orientation, which would enhance the stylus’ capability.

Regarding claim 15, Arai/Harley teach the input device of claim 14. Arai/Harley further teach the input device of claim 14, wherein the second electric field generator has a hollow shape (Harley: Fig. 4: ring electrode 416 has a hollow shape) and the signal line extends through the second electric field generator (modification applied to claim 14 results in “the signal line extends through the second electric field generator”).

Allowable Subject Matter
Claims 3-7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
Claim 16 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation concerning the claimed stylus comprising “a shielded signal line that extends through the second electric field generator”. Other features are taught by Arai and Ho in combination (see rationale applied to rejections to claims 9 and 14). It is rendered not obvious to modify the technique of Arai and Ho to achieve the differentiating 
Claims 17-20 are allowed because they depend on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent No. 8,878,823, disclosed by Kremin et al., teaches in Fig. 5 tip shield 502 included in stylus 500.
US 2010/0051356, made of record by Stern et al., teaches in Fig. 2 resilient element 115, equivalent to nosepiece in the instant application, removable coupled to the housing and shift with respect to the housing ([0084]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693